Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lombardo, J.), rendered October 9, 1987, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the appeal is dismissed.
The defendant waived his right to appeal as a condition of his guilty plea. Accordingly, the appeal is dismissed (see, People v Smith, 142 AD2d 195, lv granted 73 NY2d 896; People v Seaberg, 139 AD2d 53, lv granted 72 NY2d 1049). Thompson, J. P., Kunzeman, Eiber, Spatt and Balletta, JJ., concur.